Citation Nr: 0901263	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to February 11, 2003, 
for an increased rating of 100 percent for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which assigned an effective date of February 
11, 2003, for the award of an increased rating of 100 percent 
for PTSD.    Jurisdiction over the case was subsequently 
returned to the RO in New York, New York.  


FINDINGS OF FACT

1.  By rating decision dated in January 1993, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective January 4,1993.

2.  By rating decision in August 1994, the RO granted the 
veteran's claim for an increased rating for PTSD, and a 30 
percent evaluation was assigned, effective October 19, 1993.

3.  The 30 percent evaluation for PTSD was continued in a 
June 1998 rating decision.

4.  The RO again continued the 30 percent evaluation for PTSD 
in August 2000.  The veteran filed a notice of disagreement 
with this decision but the veteran withdrew his appeal in 
April 2002.

5.  It is not factually ascertainable prior to February 11, 
2003, that the occupational and social impairment from the 
veteran's PTSD more nearly approximated total than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.



CONCLUSION OF LAW

The criteria for an effective date prior to February 11, 
2003, for the assignment of a 100 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran's claim for a 100 
percent rating for PTSD was granted in a Board decision of 
March 2005.  The effective date for the 100 percent rating 
was subsequently assigned by the RO.

It is clear from the argument submitted by the veteran's 
representative that he is well aware of VA's obligations 
under the VCAA, the legal criteria applicable to the 
assignment of an effective date for an increased evaluation, 
and the evidence necessary to substantiate the claim for an 
earlier effective date.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim. The Board is 
also unaware of any such evidence. 

Therefore, the Board is satisfied that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2008).

A claim for an increase is defined, in part, as any 
application for an increase in rating of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2008).  With 
regard to the terms "application" or "claim," the Board notes 
that once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (2008); see also 38 C.F.R. § 3.155(a).  
The Board further notes that VA has constructive knowledge of 
documents generated by VA medical facilities even if such 
records are not physically part of the claims file. Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  Otherwise, it will be the 
later of the date of receipt of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 2002); see also 38 C.F.R. §§ 20.200, 20.302 
(2008).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement. While special wording is 
not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination. 38 C.F.R. § 20.201 (2008).  See also Moore v. 
West, 13 Vet. App. 69 (1999), which defines a valid notice of 
disagreement.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part. 38 C.F.R. § 
3.104(a) (2008). If a claimant wishes to reasonably raise 
CUE, "there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error . . . 
that, if true, would be clear and unmistakable error on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

If new and material evidence has been presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2008), is not liberalizing. It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629. 

New and material evidence received prior to the expiration of 
the appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b) (2008).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2008).

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004). 38 C.F.R. § 4.130, Diagnostic Code 9411.

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). A score of 31-40 is indicated when there is, 
"Some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood."  Id.

Analysis

For the reasons discussed below, the Board finds that the 
appropriate effective date for the 100 percent rating for 
PTSD is February 11, 2003, which is the date the veteran 
submitted his claim for an increased rating for PTSD.

In January 1993, the RO granted a 10 percent rating for PTSD 
beginning January 4, 1993.  The RO also found that the 
veteran's psychosis disorder was not related to the veteran's 
service.  By rating decision in August 1994, the RO granted 
the veteran's claim for an increased rating for PTSD, and a 
30 percent evaluation was assigned, effective October 19, 
1993.  The 30 percent evaluation for PTSD was continued in 
rating decision of June 1998.  The RO also continued the 30 
percent evaluation for PTSD in August 2000.  The veteran 
filed a Notice of Disagreement with this decision; however, 
after the Statement of the Case was issued, the veteran 
withdrew his claim in April 2002 and did not appeal.  In 
February 2003, the veteran filed a claim for TDIU and an 
increased rating for PTSD.  In March 2005, the Board issued a 
decision granting 100 percent rating for the veteran's PTSD.  
The RO assigned an effective date of February 11, 2003, the 
date of the veteran's claim, for the 100 percent rating.  The 
RO also found the veteran's total disability based on 
individual unemployability to be moot.

The veteran's representative alleges that evidence that 
predates his date of claim shows that the veteran should be 
assigned a 100 percent rating.  Specifically, the veteran's 
representative noted that the July 2000 VA examination stated 
that the veteran had not been employable since 1977 and the 
physician assigned a GAF score of 55.  The RO had previously 
considered this evidence in the August 2000 decision.  The RO 
found that during the time of the July 2000 examination and 
the September 1999 to October 1999 inpatient hospitalization, 
the veteran had been primarily treated for schizoaffective 
disorder which is not service-connected.  Although the 
veteran filed a notice of disagreement with the RO's August 
2000 decision, the veteran withdrew his appeal in April 2002.  
Since the veteran did not appeal this decision or any of the 
past RO decisions or allege clear and unmistakable error in 
the decisions, the Board cannot review the factual 
determination made by the RO.

Since the time of the August 2000 RO decision, the veteran 
submitted outpatient treatment records from February 2000 to 
January 2002.  The records show that he received individual 
treatment as well as group therapy for his PTSD and 
schizophrenia.  The veteran complained of nightmares three to 
four times a week having to do with Vietnam.  He was 
prescribed medication.  He also had some thought disturbances 
in one session.  The mere receipt of medical records cannot 
be construed as an informal claim for the benefit. A formal 
claim must be filed within one year.  See 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet.App. 32, 35 (1998).  Here, the 
veteran had disagreed with the August 2000 rating decision, 
but in April 2002, he withdrew his claim.  

The veteran filed for an increased rating for PTSD in 
February 2003.  The Board reviewed the claims file to 
determine if it was factually ascertainable based on any 
medical records received in the year prior to the February 
2003 claim on which to base a decision.  

The claims file includes psychology and psychiatry notes from 
November 2002 to January 2003.  In a November 2002 outpatient 
treatment record, the veteran's psychiatrist described the 
veteran as chronically illogical but unremarkable for acute 
psychopathology.  The veteran also denied suicidal or 
homicidal thought or intent.  He was diagnosed with 
polysubstance dependence and schizoaffective disorder, and a 
GAF score of 50 was assigned.  This outpatient note does not 
show treatment or a diagnosis for PTSD, and therefore cannot 
provide a basis for an increased rating for PTSD.  

In December 2002, a VA psychologist described a PTSD Support 
Group that the veteran attended.  The note was general in 
nature and did not refer to the veteran or the veteran's 
symptoms specifically and therefore does not provide a basis 
for an increased rating for PTSD.  

Also in December 2002, the veteran received individual 
psychotherapy for PTSD.  The veteran reported getting 
frustrated about a decision made in the pain clinic regarding 
his marijuana use.  The psychologist pointed out to him his 
pattern of getting upset about something, then ruminating 
about it and getting further upset or anxious.  The 
psychologist reviewed cognitive steps the veteran might use 
to problem-solve in this area.  The veteran's report of 
getting frustrated about a decision made in his treatment 
does not show a general disturbance of mood because the 
veteran indicated that there was a reason for why he was 
upset.  Therefore, the criteria for a 50 percent rating has 
not been met.  The report of his frustration also does not 
show that he has impaired impulse control such as unprovoked 
irritability with periods of violence.  The veteran's 
frustration was not unprovoked, and there is no indication 
that the veteran demonstrated violence during this time.  His 
report of anxiety is not described as near continuous panic 
affecting his ability to function independently, 
appropriately and effectively.  Therefore, the criteria for a 
70 percent rating has not been met.  The veteran's report of 
frustration does not indicate gross impairment in thought 
processes or communication, and therefore, a total rating is 
not warranted during this time.  

In a January 2003 psychology note describing the veteran's 
participation in a PTSD support group, the veteran described 
to the group the physical pain he has been experiencing due 
to a medical condition that he has.  He also described an 
approach he has been using to prevent intrusive thoughts.  
This statement shows that the veteran had experienced 
intrusive thoughts in the past, but there is no indication of 
how frequently he had the intrusive thoughts or that it 
caused occupational and social impairment of any kind.  
Therefore, the January 2003 note cannot provide a basis for 
an increased rating for PTSD.  There are no other treatment 
records in the year prior to the February 2003 claim.  
Furthermore, the veteran reported in March 2002 that he had 
no private medical records.  Therefore, the record does not 
show that it is factually ascertainable that the criteria for 
a higher disability rating than 30 percent is met in the year 
prior to his February 2003 claim.

In terms of the total disability claim based on individual 
unemployability (TDIU),  the veteran has not been granted 
individual unemployability.  The Board has considered the 
possibility of an earlier effective date on the basis of 
TDIU, but there is no evidence supporting this claim and 
therefore, the date of claim, February 11, 2003, controls.   

Since preponderance of the evidence is against the claim, the 
claim must be denied.


ORDER

Entitlement to an effective date earlier than February 11, 
2003, for the assignment of a 100 percent evaluation for PTSD 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


